SCHWARTZ, Judge.
Stung by successive recommendations by a Dade County evaluation team headed by Thomas Pomeroy against the company’s bids on various projects, Joel Ware, a Southern Bell vice-president, wrote to Pom-eroy’s superior — with copies to the county manager and another county official— which, in essence, complained that he had “grossly biased” the evaluations against Southern Bell.1 The trial court dismissed Pomeroy’s complaint against Ware and Southern Bell, based on the letter, with prejudice. In our view, the allegedly defamatory statements sued upon were no more than expressions of opinion and were therefore properly determined to be non-actionable as a matter of law. From v. Tallahassee Democrat, Inc., 400 So.2d 52 (Fla.1st DCA 1981); Palm Beach Newspapers, Inc. v. Early, 334 So.2d 50 (Fla.4th DCA 1976), appeal dismissed, cert. denied, 354 So.2d 351 (Fla.1977), cert. denied, 439 U.S. 910, 99 S.Ct. 277, 58 L.Ed.2d 255 (1978).
Affirmed.

. In its entirety, the letter stated:
Dear Roger:
I have previously expressed to you that the evaluations by the County Communications Evaluation Committee are being grossly biased against Southern Bell by Tom Pomeroy. I have personally reviewed the details of some of these evaluations and formed this opinion.
I was shocked today to find an additional impact his evaluations are having on Southern Bell. The attached County evaluation sheet was attached to a proposal on a competitive case with one of our business customers.
Roger, I don’t believe that you condone this practice of allowing Southern Bell management to be put in embarrassing situations as a result of apparent unobjectivity on the part of staff.